762 N.W.2d 570 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Daniel P. TABER, a Minnesota Attorney, Registration No. 108157.
No. A08-1524.
Supreme Court of Minnesota.
March 9, 2009.

ORDER
On September 2, 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Daniel P. Taber committed professional misconduct, namely, failure to cooperate with the Director's supervision of respondent's 2006 private probation for failure to timely file *571 or pay state and federal income taxes, in violation of Minn. R. Prof. Conduct 8.1(b) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Because respondent had failed to serve or file an answer to the petition within 20 days of service of the petition upon him, by order filed on October 2, 2008, we ordered the allegations of the petition deemed admitted and invited briefs from the parties as to the appropriate discipline to be imposed. On November 7, 2008, the Director filed a brief requesting that respondent be indefinitely suspended with no right to petition for reinstatement for a minimum of six months. Respondent failed to file a brief and did not appear at the hearing on the petition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent Daniel P. Taber is indefinitely suspended from the practice of law with no right to petition for reinstatement for a minimum of six months from the date of filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice